                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 1 of 13




                                    UNITED STATES DISTRICT COURT
 1
                              FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2                                     SAN FRANCISCO DIVISION

 3                                                  )
      Pangea Legal Services, et al.,                )
 4
                                                    )     Civil Action No. 3:20-cv-09253-JD
 5                                                  )
                        Plaintiffs,                 )
 6                                                  )    JOINT STATUS REPORT;
 7                                                  )    PLAINTIFFS’ REQUEST FOR STATUS
                                                    )    CONFERENCE
 8    v.                                            )
                                                    )
 9    U.S. Dept. of Homeland Security, et al.,      )    Hearing Date:
10                                                  )    Hearing Time:
                        Defendants.                 )
11                                                  )
                                                    )
12    Immigration Equality, et al.,                 )
13                                                  )     Civil Action No. 3:20-cv-09258-JD
                                                    )
14                      Plaintiffs,                 )
                                                    )
15    v.                                            )
16                                                  )
      U.S. Dept. of Homeland Security, et al.,      )
17                                                  )
                        Defendants.                 )
18
                                                    )
19
                                                STATUS REPORT
20
     Joint Statement
21
              On January 27, 2021, the Court granted the parties’ Joint Stipulation to Hold Cases in
22
     Abeyance. In the stipulation, the parties agreed to submit a status report within 90 days of the
23
     Court’s order, “updating the Court on the status of the Final Rule and policy changes or other
24
     developments, if any, that are likely to materially impact these cases.” Pangea, ECF 75 at 2,
25
     Immigration Equality, ECF 60 at 2. On April 19, 2021 the parties submitted a joint request for the
26
     cases to remain in abeyance while they continued discussions on the issues described below and
27
     to submit a status report in 30 days. Pangea, ECF 81, Immigration Equality¸ ECF 63. The Court
28



     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 2 of 13




 1   granted this request on April 19, 2021 and ordered the parties to file a “joint status report by May
 2   19, 2021, advising the Court of the status of the government’s review of the regulation at issue in
 3   these cases, and of any relevant policy changes or other material developments.” Pangea, ECF
 4   82, Immigration Equality, ECF 64.
 5             For the reasons described below, Plaintiffs in both cases believe that the Government is not
 6   fully complying with the preliminary injunction and request a status conference. Plaintiffs request
 7   the opportunity to brief the issue either before or after such a status conference, depending on what
 8   the court determines would be helpful and best serve the interests of judicial economy. Defendants
 9   submit that they are fully complying with the preliminary injunction and that a status conference
10   is unnecessary. Defendants instead believe the abeyance and preliminary injunction should remain
11   in place with a status report due in 90 days.
12             If a status conference is set, the parties request that the cases remain in abeyance with the
13   preliminary injunction in full effect until the status conference occurs. If a status conference is not
14   set, the parties request that the cases remain in abeyance with the preliminary injunction in full
15   effect with a status report due in 90 days, without prejudice to Plaintiffs’ ability to move to seek
16   enforcement of the preliminary injunction.
17   Plaintiffs’ Statement
18             On January 8, 2021 this Court issued a Preliminary Injunction enjoining the Final Rule at
19   issue in both cases. See Pangea ECF 66; Immigration Equality, ECF 55 (the “Order”). This Court
20   ordered that Defendants were “preliminarily enjoined from implementing, enforcing, or
21   applying” the Rule at issue (emphasis added). Pursuant to stipulation and this Court’s order, that
22   preliminary injunction remains in place. Pangea ECF 75 ¶6, 76; Immigration Equality, ECF 60
23   ¶6, 61.
24             Plaintiffs believe that Defendants are not in compliance with this preliminary injunction
25   and are, in fact, “implementing” the Rule by publishing it on their websites and linking to it without
26   meaningfully notifying the public—as they have done in other cases—that the regulations have
27   been enjoined, have never taken effect, and are not operative. This has directly and negatively
28   impacted Plaintiffs who have had to expend resources to explain that the regulations linked by


                                                         2
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 3 of 13




 1   Defendants are not, in fact, operative and have had to craft their educational materials to address
 2   this failing by Defendants. As Defendants note below, the purpose of a preliminary injunction is
 3   to preserve the status quo; but here, the status quo has not been fully preserved as Defendants
 4   continue to promote the enjoined rules through referral and links on their websites, which in turn
 5   has necessitated the expenditure of resources by Plaintiffs.
 6            Further, any asylum seeker who looks at these sites would believe that the Rule is still
 7   operative. Someone who might consider herself ineligible under the enjoined version may actually
 8   be eligible under the prior version that is still in effect, but she would be chilled from seeking
 9   asylum relief absent any way to know that these regulations are not in effect. This is particularly
10   concerning for pro se applicants, many of whom likely lack legal knowledge or ability to navigate
11   to the prior, unenjoined version of the regulations through publicly available sources. Indeed,
12   CLINIC, a Plaintiff in the Pangea action, recently had to walk an immigration law professor
13   through how to find the currently operative regulations; if a professor of immigration law cannot
14   find the currently operative regulation, it must be significantly more difficult for a pro se asylum
15   seeker to do so. The parties have discussed what steps the Government is willing to take to address
16   this issue, and Plaintiffs understand that there are no further steps the Government is willing to
17   take.1 Plaintiffs therefore request a status conference.
18
19
20
21
22
23
24
25
26
     1
       The only steps that the Government has been willing to take have been to revise EOIR’s Policy Manual, to stop the
27   press release announcing this rule from appearing on EOIR’s home page as it had through mid-April (by reducing
     the number of press releases visible from three to one), and to apply a banner to the press release to note that the
28   Rule has been enjoined should someone view the press release. This is insufficient to address the issues plaintiffs
     have raised.


                                                              3
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 4 of 13




 1            Despite the preliminary injunction, the Rule at issue in this case remains published on the
 2   Government’s e-CFR website. There is no reference on that website to the Order or the fact the
 3   Rule has been preliminarily enjoined by this Court. As noted above, the Rule at issue also remains
 4   linked on the USCIS and EOIR websites, which are administered by Defendants here, with no
 5   reference to the Order or the fact the Rule has been preliminarily enjoined by this Court. See
 6   https://www.justice.gov/eoir/virtual-law-library (accessed May 18, 2021) (referring visitors to the
 7   e-CFR for the (enjoined) regulations and providing a link) and https://www.uscis.gov/laws-and-
 8   policy/regulations (accessed May 18, 2021) (referring visitors to the e-CFR for the (enjoined)
 9   regulations and providing a link). The refusal to take this step here is mystifying; in other similar
10   cases where a final rule has been enjoined, the Government has agreed to place a banner or alert
11   on the relevant websites alerting users to the fact that certain rules have been preliminarily
12   enjoined. See, e.g., United States Citizenship and Immigration Services, I-912, Request for Fee
13   Waiver, https://www.uscis.gov/i-912 (accessed May 18, 2021).
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                       4
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 5 of 13




 1   See,     e.g.,     United       States     Citizenship   and    Immigration       Services,      Filing    Fees,
 2   https://www.uscis.gov/forms/filing-fees (accessed May 18, 2021). 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
     In other cases, the Government has similarly been proactive to not implement enjoined final rules
18
     and to alert the public to the relevant injunction. 3 In other circumstances, the Government has
19
     also published notices in the Federal Register alerting the public to an applicable injunction.4
20
21   2
       See also U.S. Dep’t of Health & Human Servs., Section 1557 of the Patient Protection and Affordable Care Act,
     https://www.hhs.gov/civil-rights/for-individuals/section-1557/index.html (accessed May 19, 2021) (informing the
22   public of preliminary and permanent injunctions issued against rules promulgated under Section 1557 of the
     Affordable Care Act).
23   3
       Cf, U.S. Dep’t of Homeland Security, Notice to DHS Contractors and Subcontractors on Suspending HSAR Class
     Deviation 21-01 (Jan. 5, 2021), https://beta.sam.gov/opp/f9e25e85adc541faa67c2776ee5244e4/view (accessed May
24   17, 2021) (informing DHS contractors and subcontractors of preliminary injunction issued against executive order
     and enforcement of related guidance, such as HSAR Class Deviations).
25   4
       “USCIS Fee Schedule and Changes to Certain Other Immigration Benefit Request Requirements,” 86 F.R. 7493
     (Jan. 29, 2021) (informing public of the preliminary injunctions in Immigration Legal Resource Center et al. v.
26   Wolf, et al., 20-cv-05883-JWS (N.D. Cal. 2020) and Northwest Immigrant Rights Project, et al. v. United States
     Citizenship and Immigration Services, et al. 19-cv-3282-RDM (D.D.C. 2020));; “Continuation of Documentation for
27   Beneficiaries of Temporary Protected Status Designations for El Salvador, Haiti, Nicaragua, Sudan, Honduras, and
     Nepal,” 85 F.R. 79208 (Dec. 9, 2020) (announcing actions to ensure compliance with preliminary injunction orders);
28   “International Traffic in Arms Regulations: U.S. Munitions List Categories; Preliminary Injunction Ordered by a



                                                              5
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 6 of 13




 1   Indeed, Judge Laurel Beeler in this District noted that it would be “negligent[]” for the Government
 2   to “fail[] to update its websites” to reflect alleged changes in immigration policy, causing those
 3   websites to misrepresent the status of a program administered by Defendant USCIS. See S.A. v.
 4   Trump, 363 F. Supp. 3d 1048, 1096 (N.D. Cal. 2018).
 5            It is unclear to Plaintiffs why the Government stubbornly refuses to take any of these steps
 6   here. Every day, the Government publishes inaccurate and misleading information on its websites,
 7   displaying the enjoined rules to asylum seekers, practitioners, and groups such as Plaintiffs without
 8   providing adequate notice that the enjoined rules are not operative and have in fact been enjoined
 9   by this Court. By affirmatively serving incorrect information through their websites, publishing
10   and linking to the enjoined rules without warning or notice of the injunction and not linking to the
11   operative rules, Defendants are implementing the enjoined rule in violation of this Court’s
12   injunction.
13            Since the most recent status report filed with the Court, the parties have met and conferred
14   in an attempt to resolve this issue and have now reached an impasse. The Government has stated
15   that it will do nothing more to prevent misleading publication of or linking to the enjoined rule.
16   Even if the Government has not “applied” the Rule in any specific case (which would be difficult
17   for Plaintiffs to know, given the nature of immigration proceedings), Plaintiffs believe that the
18   Government continues to “implement” the Rule by publishing and linking to the enjoined rules.
19   Plaintiffs continue to expend resources to explain that the information available on Defendants’
20   websites and other Government websites such as the eCFR is incorrect in light of the Order and to
21   assist staff members and attorneys in finding the regulations that are still operative in light of the
22   Order. It is difficult to find the currently-operative regulations because there is not a direct link to
23   them from the current location of the regulation on the Government’s websites and because the
24   currently-operative regulations are only available in difficult-to-use and difficult-to-access PDFs.
25   The government’s misleading publication of and linking to the enjoined rule also likely has a
26   chilling effect on asylum seekers, deterring them from seeking the relief for which they may be
27   eligible under the currently operative regulations.
28   Federal District Court,” 85 F.R. 18445 (Apr. 2, 2020); “Procedures To Consider Retention or Withdrawal of the
     Exclusion of Bifacial Solar Panels From the Safeguard Measure on Solar Products,” 85 F.R. 4756 (Jan. 27, 2020).


                                                             6
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 7 of 13




 1            As the Government has stated that it will take no further action to address this issue,
 2   Plaintiffs believe intervention and direction by the Court is necessary and request a status
 3   conference to seek guidance from the Court. Plaintiffs are also willing to provide briefing to the
 4   Court either before a status conference, if the Court believes it would be helpful, or after a status
 5   conference, if the Court believes conferring with the parties can help hone the issues prior to any
 6   briefing, whichever the Court believes will best promote judicial economy.
 7   Defendants’ Statement
 8            On January 8, 2021 this Court issued a Preliminary Injunction enjoining the Final Rule at
 9   issue in both cases. See Pangea ECF 66; Immigration Equality, ECF 55 (the “Order”). This Court
10   ordered that Defendants were “preliminarily enjoined from implementing, enforcing, or applying”
11   the Rule at issue. Pursuant to this Court’s order and stipulation, that preliminary injunction
12   remains in place. Pangea, ECF 75 ¶¶ 6, 76; Immigration Equality, ECF 60 ¶¶ 6, 61.
13            Defendants maintain that they are in full compliance with the Court’s preliminary
14   injunction order. The Departments have provided a copy of the preliminary injunction order and
15   communicated the terms of the injunction to their employees, and Plaintiffs offer no evidence has
16   been provided that the Rule has been applied to any person. Importantly, “[a] preliminary
17   injunction . . . is not a preliminary adjudication on the merits but rather a device for preserving the
18   status quo and preventing the irreparable loss of rights before judgment.” Sierra On-Line, Inc. v.
19   Phx. Software, Inc., 739 F.2d 1415, 1422 (9th Cir. 1984). “The ‘purpose of a preliminary
20   injunction is to preserve the status quo ante litem pending a determination of the action on the
21   merits.’” Id. (quoting Sierra Forest Legacy v. Rey, 577 F.3d 1015, 1023 (9th Cir. 2009)). Thus,
22   the preliminary injunction order halts the Rule and prevents its application by Defendants and
23   those acting under Defendants’ authority. Because Plaintiffs have not identified any instances in
24   which Defendants have applied the Rule, they fail to demonstrate that Defendants have violated
25   the Court’s preliminary injunction order.
26            In any event, Plaintiffs’ claim that the Government is not complying with the text of the
27   preliminary injunction order is incorrect. Furthermore, a status report is not the proper vehicle for
28   litigating this issue and to the extent Plaintiffs seek to advance this argument, the Government


                                                        7
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 8 of 13




 1   respectfully requests that the Court allow for full briefing of these issues prior to any ruling.
 2   Defendants nevertheless submit that: (1) Plaintiffs’ reading of the term “implement” is incorrect;
 3   (2) Defendants have published corrective information to the websites they control as Plaintiffs
 4   have requested in a show of good faith; and (3) Defendants do not control the eCFR and only a
 5   subsequent final rule can change its contents.
 6            First, Plaintiffs’ reading of the term “implement” goes beyond the common use of that
 7   term. The Oxford English Dictionary defines “implement” when used as a transitive verb as “[t]o
 8   complete, perform, carry into effect (a contract, agreement, etc.); to fulfil (an engagement or
 9   promise).”                Implement,       OED    Online     (March       2021),      available     at
10   http://www.oed.com/view/Entry/92452.             Merriam-Webster’s Dictionary similarly defines
11   “implement” as “carry out” or “accomplish,” especially “to give practical effect to and ensure of
12   actual fulfillment by concrete measures.”           Implement, Merriam-Webster.com Dictionary,
13   available at https://www.merriam-webster.com/dictionary/implement. Plaintiffs claim that the
14   Defendants have published the Rule on their websites and linked to it and thus have “implemented”
15   the Rule. But Defendants have not published the Rule to their website, as discussed below, and
16   Plaintiffs do not explain how maintaining a pre-existing link to the electronic version of the official
17   Code of Federal Regulations (CFR)—an editorial compilation of the CFR maintained on a website
18   operated by an agency of the legislative branch of the federal government that is not part of this
19   lawsuit—is “carrying into effect,” “performing,” or “accomplishing” the enjoined Rule.
20            Second, to the extent Defendants’ websites made reference to the enjoined Rule, they have
21   altered their websites to inform the public of the injunction of the Rule. After Plaintiffs’ counsel
22   raised this issue with Defendants’ counsel, Defendants and counsel reviewed EOIR’s and USCIS’s
23   websites to determine whether any webpages referenced the enjoined Rule. EOIR’s website
24   included a press release announcing the Rule that was originally shown on EOIR’s main website
25   at https://www.justice.gov/eoir. In a good-faith effort to address Plaintiffs’ concerns regarding
26   notice to the public, EOIR changed the web part showing recent news items to show only the most
27   recent item. The press release had previously been shown on this “Recent News” web part because
28


                                                         8
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                  Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 9 of 13




 1   the part displayed the three most recent news events. Limiting the web part to showing only the
 2   most recent news event bumped the press release to a second page.
 3
 4
 5
 6
 7
 8
 9
     EOIR also placed a banner on that press release as follows:
10
                        Update: This rule was enjoined in its entirety on January 8, 2021.
11                      See Pangea Legal Servs., et al., v. U.S. Dep’t of Homeland Sec., et
                        al., No. 3:20-cv-09253 (N.D. Cal.) (“Pangea II”) and Immigration
12                      Equality, et al. v. U.S. Dep't of Homeland Sec., et al., No. 3:20-cv-
13                      09258 (N.D. Cal.).
     See       https://www.justice.gov/opa/pr/departments-justice-and-homeland-security-publish-final-
14
     rule-procedures-asylum-and and image below:
15
16
17
18
19
20
21
22
23
24
25            EOIR took additional steps in an effort to address Plaintiffs’ concerns and provide notice
26   to the public about the Rule’s current status. In a Policy Memorandum displayed on EOIR’s
27   website as part of EOIR’s Policy Manual, see https://www.justice.gov/eoir/eoir-policy-manual/vii,
28   EOIR rescinded a prior Policy Memorandum relating to this Rule.                   Specifically, Policy


                                                          9
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                 Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 10 of 13




 1   Memorandum            21-22,       Cancellation     of   Policy   Memorandum    21-09,     available   at
 2   https://www.justice.gov/eoir/book/file/1394341/download, rescinded Policy Memorandum 21-09,
 3   Guidance Regarding New Regulations Governing Procedures for Asylum and Withholding of
 4   Removal         and       Credible         Fear   and    Reasonable   Fear   Reviews,      available   at
 5   https://www.justice.gov/eoir/book/file/1394341/download. The reason provided for the rescission
 6   is this Court’s preliminary injunction:
 7                      PM 21-09 was issued in relation to the publication of the final rule
                        titled “Procedures for Asylum and Withholding of Removal;
 8                      Credible Fear and Reasonable Fear Review,” 85 Fed. Reg. 80,274
 9                      (Dec. 11, 2020), which was enjoined until further court order before
                        taking effect. See Pangea Legal Services, et al. (“Pangea II”), v.
10                      DHS, et al., No. 3:20-cv-9253 (N.D. Cal.); see also Immigration
                        Equality, et al., v. DHS, et al., No. 3:20-cv-9258 (N.D. Cal.); Human
11                      Rights First v. Wolf, et al., No. 1:20-cv-3764 (D.D.C.); Tahirih
12                      Justice Center, et al., v. Gaynor, et al., No. 1:21-cv-0124 (D.D.C.).
                        The revocation of PM 21-09 is consistent with the court order in
13                      Pangea II and with Executive Orders 14010 and 14012 (Feb. 2,
                        2021).
14
     Policy Memorandum 21-09 is no longer linked on the Policy Memorandum portion of EOIR’s
15
     Policy Manual.
16
              Plaintiffs assert that Defendants have refused “to place a banner or alert on the relevant
17
     websites alerting users to the fact that certain rules have been preliminarily enjoined” and use an
18
     example from USCIS’s website about USCIS’s fee waiver form as what they want Defendants to
19
     do. Plaintiffs do not cite any authority for the proposition that Defendants must undertake this
20
     specific action to comply with a preliminary injunction order. Nevertheless, this is precisely what
21
     EOIR did—EOIR placed a banner on the relevant website where it announced the Rule. USCIS
22
     did not take any action with respect to the instant Rule because its website does not mention the
23
     Rule at all and doing so now, while the Rule is enjoined, may create the very confusion Plaintiffs
24
     seek to avoid. Notably, Plaintiffs use the USCIS example to ask for something else entirely—that
25
     Defendants place a banner on a page linking to the eCFR, which in turn is a webpage maintained
26
     by a different agency. But USCIS did not do this for the fee waiver rule in Plaintiffs’ example.
27
     Instead, like EOIR did here, USCIS updated the information on its own website. Furthermore,
28


                                                              10
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                 Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 11 of 13




 1   Plaintiffs fail to explain how placing a banner noting the injunctions on the pages where EOIR and
 2   USCIS link to the eCFR would provide clarity and not lead to more confusion.
 3            Plaintiffs similarly do not explain how publishing a notice in the Federal Register would
 4   remedy any of the confusion they allege. Importantly, the Rule has been temporarily enjoined—
 5   it has not been rescinded in accordance with a rulemaking process under the Administrative
 6   Procedure Act which generally must be done by publishing regulatory changes in the Federal
 7   Register. And doing so would, as a general matter, itself cause confusion in cases of preliminary
 8   injunctions that are by their nature temporary, or could quickly become unwieldy where
 9   injunctions are limited by geographic locations or to specific plaintiffs. Including the banners only
10   on the relevant pages does not present the same confusion concern.
11            Third, as Defendants have explained to Plaintiffs, Plaintiffs’ complaint truly lies with the
12   agencies enforcing the Administrative Committee of the Federal Register’s regulations, the Office
13   of the Federal Register (OFR), which is part of the National Archives and Records Administration,
14   an independent agency, and the Government Printing Office, a legislative agency that is not part
15   of the Executive Branch. It is their regulations that require agencies to issue rules to remove
16   enjoined text. See 1 C.F.R. Chapter 1. Per OFR, the eCFR “content must reflect what is published
17   in the Federal Register.” Electronic Code of Federal Regulations, Frequently Asked Questions,
18   https://www.ecfr.gov/cgi-
19   bin/ECFR?SID=750d1a6d2597286d26dcb1001d6fba36&mc=true&page=faq (last visited May
20   19, 2021). Only if and when a subsequent final rule amends or rescinds the regulations will the
21   official Code be updated to remove the Rule’s language. To be sure, any subsequent rulemaking
22   or rulemakings will take time, generally including the deliberations necessary to draft the proposed
23   regulatory text, an economic impact analysis, a Notice of Proposed Rulemaking, a comment period
24   that allows the public sufficient opportunity to participate, consideration of the comments received,
25   and additional deliberations and drafting. Notably, Plaintiffs challenged this Rule on the ground
26   that it was rushed and the agencies did not fully comply with the procedural requirements of the
27   APA. These same concerns should counsel against requiring the Departments to take the action
28   Plaintiffs request without complying with the procedural requirements of the APA.


                                                       11
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                 Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 12 of 13




 1            At bottom, the Departments have complied with the Court’s preliminary injunction. At
 2   Plaintiffs’ request, the Departments ensured that the information provided on their websites
 3   adequately reflect the current status of this Rule. The Departments are also continuing to review
 4   this Rule and engage in considered deliberation of rulemaking efforts that may amend some or all
 5   of the provisions enacted by this Rule. See, e.g., Exec. Order No. 14,010 (2021) (“The Attorney
 6   General and the Secretary of Homeland Security shall . . . within 270 days of the date of this order,
 7   promulgate joint regulations, consistent with applicable law, addressing the circumstances in
 8   which a person should be considered a member of a “particular social group,” as that term is used
 9   in 8 U.S.C. 1101(a)(42)(A)”). For this reason, Defendants believe the current abeyance and
10   preliminary injunction should stay in effect and that a 90-day status report is prudent. At the end
11   of those 90 days, Defendants expect to be able to provide some additional information as to the
12   proposed timeline for any new regulatory efforts in this area. If more information is available
13   before the status report is due, Defendants will provide that information to Plaintiffs and the Court.
14   Defendants do not oppose a status conference to discuss the Plaintiffs’ challenges but believe it is
15   unnecessary as Defendants are fully complying with the Court’s order.
16   Respectfully submitted,
17
     By:      /s/ Naomi A. Igra                     By:     /s/ Christina P. Greer
18            NAOMI A. IGRA                                 CHRISTINA P. GREER
              Sidley Austin LLP                             Senior Litigation Counsel
19            555 California St., Suite 2000                U.S. Department of Justice, Civil Division
              San Francisco, CA 94104                       P.O. Box 878, Ben Franklin Station
20
              Tel. (415) 772-1200                           Washington, DC 20044
21            naomi.igra@sidley.com                         Tel. (202) 598-8770
                                                            Christina.P.Greer@usdoj.gov
22
23   Counsel for Pangea Plaintiffs                          Counsel for Defendants

24   By:      /s/ Omar Gonzalez-Pagan
              OMAR GONZALEZ-PAGAN
25            Lambda Legal Defense and
26            Education Fund, Inc.
              120 Wall Street, 19th Floor
27            New York, NY 10005
              Tel. (212) 809-8585
28            ogonzalez-pagan@lambdalegal.org


                                                       12
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
                 Case 3:20-cv-09253-JD Document 83 Filed 05/19/21 Page 13 of 13




 1
     Counsel for Immigration Equality Plaintiffs
 2
     Dated: May 19, 2021
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   13
     JOINT STATUS REPORT
     Nos. 3:20-cv-09253-JD & 3:20-cv-09258-JD
